Citation Nr: 1221489	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  10-04 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for insomnia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was provided a VA examination in connection with his claim for increase in April 2008.  At the time of examination, the Veteran reported nightly sleep impairment, moderate, of many years duration, which caused him to get up every 45 minutes to an hour.  He also reported that he felt tired during the day, and that he got up at around five or six in the morning, in spite of falling asleep at three in the morning.  The diagnosis was primary insomnia, and the Veteran was assigned a global assessment of functioning (GAF) score of 70.  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and with some meaningful interpersonal relationships.  See 38 C.F.R. § 4.130; see also the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).  The examiner further stated that the Veteran's mental disorder symptoms were not severe enough to interfere with occupational and social functioning.  

Subsequently, in April 2008 and February 2009, the Veteran submitted written statements from his wife and a coworker, indicating that he suffered from lack of sleep that left him irritable, grumpy, and tired, that he was constantly walking during his work hours because he had a difficult time sitting at a computer for long periods of time without falling asleep, and that he frequently fell asleep at his desk.  The Veteran also submitted a report of a private sleep study, dated in November 2008, which indicates results of reduced sleep efficiency characterized by prolonged wakefulness after sleep onset, slightly prolonged sleep onset latency, and insufficient sleep syndrome with the Veteran averaging five hours of sleep per night on a sleep questionnaire.

Also, in his February 2009 notice of disagreement, the Veteran asserted that he had problems functioning on a daily basis due to his sleeping problems, and that he was very tired all day and had found himself falling asleep while driving.  Furthermore, during his December 2011 Board hearing, the Veteran testified that, during work, he found himself falling asleep often and was always tired, that when he was driving home he felt like he was about to fall asleep and sometimes pulled his car over for 10 or 15 minutes, and that his sleeping problems impaired his ability to perform his job duties.  

While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination or other evidence of worsening.  VAOPGCPREC 11-95 (1995).  As the evidence submitted subsequent to the Veteran's April 2008 VA examination reflects worse symptomatology and functional impairment than that reflected in the April 2008 examination report, the Veteran should be provided a new examination to ascertain and evaluate the current extent of disability and level of severity of his insomnia.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain and evaluate the current extent of disability and level of severity of his insomnia.  The claims folder should be made available to the examiner in conjunction with the examination.  Any medically indicated special tests should be accomplished.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

3.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


